Citation Nr: 0909718	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  97-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
lumbosacral strain with disc bulge at L4-5 from September 1, 
2005.

2.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain with disc bulge at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
December 1986, and appears to have had a period of prior, 
unverified service.

This case has been before the Board multiple times and has a 
complex procedural history.  The initial appeal in this case 
was filed in response to an April 1997 RO rating decision 
that granted an increased rating of 20 percent for the 
Veteran's lumbosacral strain, effective October 28, 1996.  In 
response to the Veteran's appeal, the RO, in January 1999, 
increased the rating to 40 percent, also effective October 
28, 1996.

The Veteran continued to seek a higher rating.  The Board 
denied her claim, now for a rating higher than 40 percent, in 
August 2000.  However, in February 2001, the United States 
Court of Appeals for Veterans Claims (the Court), pursuant to 
a joint motion for remand filed by VA's general counsel and 
the Veteran, vacated this decision and remanded it to the 
Board for a more adequate statement of the reasons and bases 
for its decision.  The Board then remanded the claim to the 
RO in May 2003.

In April 2005, while the claim was still in remand status, 
the RO proposed reducing the rating for the Veteran's low 
back disability from 40 to 20 percent.  In June 2005, the RO 
effectuated this reduction, effective September 1, 2005.

In July 2007, the Board remanded the claim, which it 
characterized as for entitlement to an increased evaluation 
for lumbosacral strain, rated 40 percent prior to September 
1, 2005, and 20 percent from that date.  In a December 2007 
decision, the Board characterized the issue as two separate 
claims: (1) entitlement to a rating higher than 40 percent 
for lumbosacral strain prior to September 1, 2005, and (2) 
entitlement to a rating higher than 20 percent for 
lumbosacral strain from September 1, 2005.  However, in an 
October 2008 Order, the Court again vacated the Board's 
decision based on a September 2008 joint motion, and the case 
is now before the Board once again.

The Board notes that the Veteran testified during a hearing 
before the undersigned at the Board in June 2000, and 
testified before a Decision Review Officer (DRO) at the RO in 
August 2005.  Transcripts of both hearings are of record.  In 
addition, in January 2003 the Board granted the Veteran's 
motion to advance her case on the Board's docket (AOD), and 
the case remains in AOD status.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The 40 percent rating for lumbosacral strain with disc 
bulge L4-5 was in effect from October 28, 1996 to August 31, 
2005, a period of more than five years.

2.  The April 2005 rating decision that proposed the 
reduction in the rating for lumbosacral strain with disc 
bulge L4-5, the June 2005 rating decision that reduced the 
rating, and the June 2005 supplemental statement of the case 
(SSOC), reflect that the RO failed to consider, and provide 
notice of, the provisions of 38 C.F.R. § 3.344.

3.  Prior to September 26, 2003, there was no evidence of 
ankylosis or vertebra fracture residuals, and the service-
connected lumbosacral strain with disc bulge L4-5 was 
assigned the maximum schedular rating for loss of lumbar 
spine motion or lumbosacral strain.

4.  There was no evidence of pronounced intervertebral disc 
syndrome (IVDS) prior to September 23, 2002, and there were 
no incapacitating episodes having a total duration of at 
least six weeks at any time during the appeal period, and no 
ankylosis since September 26, 2003.

CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for lumbosacral 
strain with disc bulge L4-5 from 40 percent to 20 percent, 
effective September 1, 2005, was not in accordance with law, 
the criteria for restoration of the 40 percent rating have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105, 3.344 (2008).

2.  The criteria for a rating higher than 40 percent for 
lumbosacral strain with disc bulge at L4-5 have not been met 
at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45,  4.71a, Diagnostic Codes 5293, 5295 
(2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As the Board is granting restoration of the 40 percent 
rating, that claim is substantiated, and there are no further 
VCAA duties with regard to that claim.  Wensch v. Principi, 
15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

As to the claim for a rating higher than 40 percent for 
lumbosacral strain, in an April 2005 letter, the RO notified 
the Veteran of the evidence needed to substantiate her claim 
for an increased rating for lumbosacral strain, specifically, 
that she could submit evidence showing that this disability 
had increased in severity.  In addition, this letter 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 2005 
letter nonetheless told the Veteran that she should submit 
any additional evidence pertaining to her claim.

The Veteran has substantiated her status as a Veteran.  She 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in documents enclosed with the RO's April and 
June 2007 letters. 

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The documents enclosed with the April and June 2007 letters 
told the Veteran that evidence of worsening could 
substantiate the increased ratings claim as could evidence of 
the impact of the disability on employment.  These documents 
also notified the Veteran that medical or lay evidence could 
be submitted to substantiate his increased ratings claims and 
provided specific examples.  These documents also indicated 
that the Veteran could submit letters from individuals who 
could describe the manner in which her disability had 
worsened.

The documents enclosed with the April and June 2007 letters 
also explained that disability ratings are determined by 
applying VA's rating schedule under which the RO would assign 
a rating from 0 to 100 percent, and that the RO would 
consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.

However, the Veteran was not provided with VCAA notice that 
she should substantiate her claims with evidence of the 
impact of the disabilities on daily life, or told that some 
of the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  While the 
rating criteria were included in the May 1997 SOC and April 
2005 SSOC, this information, appearing in post-decisional 
documents, could not provide VCAA notice or cure any 
deficiencies in the VCAA notice that had previously been 
provided.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
his meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra, Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

In her April 1997 notice of disagreement, subsequent 
statements, hearing testimony, and during some of the VA 
examinations, the Veteran reported the impact of her 
disabilities on daily life.  She thereby demonstrated actual 
knowledge that the impact of his disabilities on his daily 
life was relevant to her increased rating claim and could 
help to substantiate this claim.

The Veteran received notice of the former and revised rating 
criteria applicable to disabilities of the spine (discussed 
below) the May 1997 SOC and April 2005 SSOC.  While such 
post-decisional documents could not provide VCAA notice, they 
should have put her on notice as to what was required.  She 
had a meaningful opportunity to participate in the 
adjudication of his claims inasmuch as she had several years 
after the notices to submit evidence and argument and to 
testify before a VLJ and DRO.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in August 2007 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
multiple VA spine examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for restoration of a 40 percent 
rating for lumbosacral strain with disc bulge at L4-5 from 
September 1, 2005, and for a rating higher than 40 percent 
for lumbosacral strain with disc bulge at L4-5, are thus 
ready to be considered on the merits.


Analysis

Restoration 

According to the September 2008 joint motion, the Board erred 
in its December 2007 decision when it considered only whether 
an increased rating was warranted; rather, because the RO 
reduced the rating for the Veteran's lumbosacral strain from 
40 to 20 percent, the Board should separately determine 
whether the reduction was proper.  September 2008 Joint 
Motion, at 4.  Id.  As indicated on the title page, the Board 
will therefore first consider whether restoration of the 40 
percent rating is warranted.

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the Veteran's 40 percent rating for lumbosacral 
strain with disc bulge at L4-5 was in effect from October 28, 
1996 to September 1, 2005, a period of more than 5 years; 
accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are for application.  As noted in the September 2008 joint 
motion, in these circumstances, the "Board is required to 
establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344, that a rating reduction is 
warranted."  September 2008 Joint Motion, at 4 (citing 
Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002)).  In 
this case, restoration of the 40 percent rating is warranted 
because the Board cannot establish that the rating was 
reduced in compliance with 38 C.F.R. § 3.344.

Where a Veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a).  Ratings on account 
of a disease subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, 
except in those instances where the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. Id. Moreover, though material 
improvement in the mental or physical condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement. Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history. In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

In its April 2005 proposed rating reduction, the RO discussed 
some treatment records and the October 2004 VA neurological 
examination report, although it did not refer to the March 
2003 VA orthopedic examination report.  Significantly, the RO 
did not address whether the VA examination used as a basis 
for the reduction was as full and complete as the December 
1997 VA examination and subsequent treatment records on which 
the 40 percent rating was established, or whether the 
evidence demonstrated material improvement that would be 
obtained under the ordinary conditions of life.  Neither the 
June 2005 rating decision that reduced the rating nor the 
June 2005 SSOC contained any additional analysis; rather, 
they simply indicated why a 20 percent rating was warranted.  
Moreover, none of these documents referred to or cited the 
provisions of 38 C.F.R. § 3.344.

As the failure to consider and apply the provisions of 38 
C.F.R. § 3.344, if applicable, renders a rating decision void 
ab initio, the 40 percent rating assigned for lumbosacral 
strain with disc bulge at L4-5 must be restored, effective 
the September 1, 2005 of the reduction that was not in 
accordance with the law. See Greyzk, 12 Vet. App. at 292.  
See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
Dofflemyer, 2 Vet. App. 277.  Given the outcome warranted in 
view of this procedural defect, the Board need not address, 
from an evidentiary standpoint, the actual merits of the 
reduction.

Increased Rating

Given the above findings with regard to restoration of the 40 
percent rating for the Veteran's lumbosacral strain with disc 
bulge at L4-5, the Board must now address whether the Veteran 
is entitled to a rating higher than 40 percent for this 
disability.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, the Veteran is receiving a 40 percent 
rating since the October 28, 1996 date of claim that was the 
effective date of the increased rating.  For the following 
reasons, the Board finds that the symptoms of her lumbosacral 
strain with disc bulge at L4-5 do not warrant a higher rating 
at any time since October 28, 1996.

The 40 percent rating for the Veteran's lumbosacral strain 
was granted in January 1999 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5293.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  Here, the Veteran's 
lumbosacral strain had initially been rated 20 percent under 
DC 5295, specifically applicable to this disability.  
However, the RO found in January 1999 that, given the disc 
bulge and other symptomatology, she was entitled to a 40 
percent rating under DC 5293 applicable to IVDS.  During the 
appeal, the criteria applicable to disabilities of the spine 
were amended twice, effective September 23, 2002 and 
September 26, 2003.   The Veteran was informed of the 
relevant former and revised versions of the applicable 
regulations in the May 1997 SOC and April 2005 SSOC, and 
there is therefore no prejudice to the Veteran in the Board's 
consideration of the former and revised criteria as discussed 
below.

Because the rating criteria changed during the pendency of 
the Veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  However, where a new law or 
regulation takes effect during the pendency of an appeal, it 
cannot automatically be applied beginning on its effective 
date; rather, VA's General Counsel and the Federal Circuit 
have propounded complex retroactivity rules for determining 
whether such application is appropriate.  See Rodriquez v. 
Peake, 511 F.3d 1147 (Fed. Cir. Jan. 7, 2008); Princess 
Cruises v. United States, 397 F. 3d 1358 (Fed. Cir. 2005); 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004); VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  Here, however, 
extensive discussion of these rules is unnecessary, because 
the Veteran is not entitled to a rating higher than 40 
percent under any potentially applicable diagnostic code for 
any period of the appeal.

Prior to September 23, 2002

Prior to September 23, 2002, the only possible schedular 
ratings higher than 40 percent for a disability of the back 
were the 60 and 100 percent ratings under DC 5285 for certain 
residuals of vertebra fracture, 60 and 100 percent ratings 
under DC 5286 for ankylosis of the spine, a 50 percent rating 
for unfavorable ankylosis of the lumbar spine under DC 5289, 
and a 60 percent rating under DC 5293 for pronounced IVDS, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.

VA treatment records and examination reports prior to 
September 23, 2002 that address the range of motion of the 
Veteran's lumbosacral spine indicate that there was flexion, 
extension, lateral flexion, and rotation; therefore, there 
was no ankylosis warranting a rating higher than 40 percent 
under DCs 5286 or 5289.  In addition, none of the X-rays, CT 
scans, or MRI studies, to include those of June 1997, 
December 1997, February 1998, December 1998, and February 
2001, showed fractured vertebra or residuals, with the 
December 2001 X-ray report specifically indicating no 
fractured vertebral bodies; therefore, a rating higher than 
40 percent is not warranted under DC 5285.

Moreover, the evidence does not show pronounced IVDS as 
defined in the criteria for a 60 percent rating under DC 
5293.  While the November 1996 VA examination report 
indicated that there were bilateral lumbosacral and 
paravertebral muscle spasms radiating to both buttocks and 
both sacroiliac joints, neurological examination was normal, 
and the only diagnosis was of chronic low back pain.  On the 
December 1997 VA examination, there was no spasm or weakness 
or tenderness, and the only diagnoses were of low back pain 
and musculoskeletal dysfunction.  An April 2000 physical 
therapy discharge note indicated that the Veteran had 
radiating pain to the right lower extremity, pain on 
palpation in the lumbar spine, paraspinals, and facets, and 
intermittent spasm in the parspinals, with reflexes and range 
of motion within the normal range.  August and September 2001 
VAOPT notes indicated that there was muscle spasm on the 
right side of the lumbar area, lumbar lordosis, negative 
straight leg raising, normal strength and reflexes, and the 
diagnoses were of possible degenerative joint changes of the 
hip, L4-5 disc bulge, likely fibromyalgia, and chronic low 
back pain. Radiographic studies similarly showed only some, 
minor neurological involvement.  For example, the June 1997 
lumbar spine CT scan showed slight uniform disc bulge at L5-
S1 and some degenerative change, but no evidence of spinal 
stenosis or focal disc herniation, December 1997 X-rays 
showed only sacralization of S1 vertebra, a February 1998 MRI 
showed transitional lumbosacral vertebrae and a left central 
disc bulge at L5-6, a December 1998 X-ray showed L6-S1 
transitional vertebrae bilaterally and facet hypertrophy with 
degenerative joint disease, and February 2001 X-rays showed 
decrease in normal lumbar lordosis that could be due to 
muscle spasm, normal vertebral bodies, and intact 
intervertebral disc spaces, with a transitional vertebra with 
bilateral articulation.

Thus, while there were symptoms such as pain, muscle spasm, 
and disc bulge, the overall symptomatology including mostly 
normal neurological findings reflects that the Veteran did 
not have pronounced IVDS under DC 5293, which requires 
persistent neurological symptoms appropriate to the site of 
the diseased disc compatible with sciatic neuropathy.  Thus, 
a rating higher than 40 percent is not warranted under DC 
5293 prior to September 23, 2002.

Period from September 23, 2002 to September 26, 2003

From September 23, 2002 to September 26, 2003, IVDS is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Thus, under these criteria, the Veteran could receive a 
rating higher than 40 percent for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, or if there were a combination of orthopedic 
manifestations rated under DCs 5285 through 5295 as described 
above and neurological manifestations rated under the 
appropriate diagnostic codes that warranted a higher rating.  
However, the evidence from this time period does not reflect 
that there was any such symptomatology.  Specifically, on the 
March 2003 VA examination, there was no lumbar paravertebral 
muscle spasm, straight leg raising and Patrick's tests were 
negative, motor exam showed normal bulk, tone, and strength, 
deep tendon reflexes were 2+ and symmetrical.  There was also 
no evidence of ankylosis, and lumbar spine X-rays showed the 
vertebral bodies, intervertebral disc spaces, and pedicles 
intact other than a transitional vertebra noted at the LS 
level.  Thus, the evidence during this time period does not 
show a combination of orthopedic and neurological 
manifestations, or incapacitating episodes, which would 
warrant a rating higher than 40 percent.

Period from September 26, 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain, now rated under DC 5237, is evaluated under the 
general rating formula for rating diseases and injuries of 
the spine.  IVDS, now rated under DC 5243, is evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a.

Under the general rating formula, the only rating higher than 
40 percent for lumbosacral strain is a  50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for ankylosis of the 
entire spine.  The range of motion figures since September 
26, 2003, including those on the October 2004 and February 
2007 VA examinations, reflect that there is no ankylosis of 
the thoracolumbar or entire spine.  Therefore, a higher 
rating is not warranted under the general rating formula.

Note 1 to the general rating formula provides that any 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  However, 
there were no neurological symptoms that would warrant a 
rating higher than 40 percent when combined with orthopedic 
manifestations.  On the October 2004 VA examination, touch 
sensation was normal, pin sensation was only slightly 
decreased and motor strength was close to normal.  Deep 
tendon reflexes were 2+throughout, Patrick's and 
Goldthwaite's signs were negative, straight leg raising was 
negative on the left and caused pain at 45 degrees on the 
right, and while there was lumbar spine tenderness, there was 
no muscle spasm.  A lumbar spine MRI showed no evidence of 
disc herniation, canal stenosis, or neural foramenal 
narrowing.  There was L4-5 central diffuse disc bulge, and L5 
sacralization was suspected.  There was also diminished 
signal intensity of the L4-5, L1-2, and L2-3, indicative of 
degenerative change, but there was no loss of intervertebral 
disc height, and the diagnosis was chronic lumbar strain.  On 
the February 2007 VA examination, there was mild lumbar 
paravertebral muscle spasm without tenderness, straight leg 
raising was positive at 40 degrees bilaterally, deep tendon 
reflexes were 2+ in the arms and legs, and there was no 
Babinski and no distal or root-like sensory loss in the arms 
or legs.  The diagnoses were degenerative disc disease of the 
lumbar spine, fibromyalgia mainly affecting the thoracic 
area, and degenerative arthritis, facet arthropathy of the 
lumbar spine with chronic daily low back pain with limitation 
of motion with facet arthropathy.

Thus, while there were some neurologic symptoms such as 
muscle spasm and positive leg raising, there was no 
symptomatology causing even mild incomplete paralysis of the 
sciatic nerve warranting a compensable rating under 38 C.F.R. 
§ 4.124a, DC 8520.  A rating higher than 40 percent is 
therefore not warranted based on a combination of orthopedic 
and neurologic symptoms.

As to IVDS, the Veteran indicated during the October 2004 VA 
examination that she got some relief from her back pain with 
lying down on her side and heat and massage treatment, but 
did not indicate that she had incapacitating episodes as 
defined in the formula for rating IVDS.  Moreover, she 
indicated during the February 2007 VA examination that there 
had been no specific incapacitating episodes, although the VA 
examiner noted an incapacitating episode in connection with 
fibromyalgia resulting in hospitalization 4 months prior to 
the February 2007 examination.  In any event, there is no 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks that would warrant a rating higher than 
40 percent under the formula for rating IVDS.




Additional Considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Here, however, the 40 percent rating that the Veteran is 
receiving is the highest possible rating for limitation of 
motion of the lumbosacral spine under any potentially 
applicable diagnostic code, and a higher rating under the 
diagnostic codes applicable to limitation of motion of the 
lumbar spine would require ankylosis.  Under these 
circumstances, the provisions of 38 C.F.R. §§ 4.40, 4.45 are 
not applicable.  Johnston, 10 Vet. App. at 84-85.

In addition, the February 2001 joint motion indicated that 
the Board should discuss whether an extraschedular rating is 
appropriate in this case, particularly in light of the 
Veteran's written statements and hearing testimony indicating 
that the low back medication for her symptoms makes her 
drowsy and interfered with employment, and that her back 
disability itself interferes with her employment.  See 
February 2001 Joint Motion, at 5-6.  Moreover, an April 2000 
VA treatment note indicated that the Veteran's work duties 
caused physical strain on her body.

Recently, the Court elaborated as to the manner in which the 
Board should consider entitlement to an extraschedular 
rating.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The discussion in the increased rating section above reflects 
that the symptoms of the Veteran's back disability are 
contemplated by the applicable rating criteria.  
Specifically, the Board has analyzed the symptoms of the 
Veteran's lumbosacral strain, IVDS, and related disabilities 
under each potentially applicable diagnostic code in the 
former and revised criteria for rating disabilities of the 
spine.  The criteria in these diagnostic codes fully 
contemplate all of the orthopedic and neurologic symptoms 
that these disabilities have caused during the lengthy appeal 
period.   Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.

However, the Board notes that, in addition to the Veteran's 
comments noted above, she indicated during the October 2004 
VA examination that her back and right leg pain prevent her 
from working.  The October 2004 VA examiner wrote that it was 
not possible to state whether the Veteran's low back pain 
rendered her unemployable, since she noted that right leg and 
abdominal pain unrelated to the back disability contribute 
substantially to her total pain.  The VA examiner also 
indicated that the Veteran's chronic depression could also 
contribute to her inability to work.  In addition, the 
Veteran stated during the February 2007 VA examination that 
health reasons forced her to resign from her job the previous 
year, but that she had been working at a Department of 
Defense job for the previous four months.  Given that the 
Veteran's 40 percent rating is itself a recognition of the 
effect of the Veteran's lumbosacral strain on her employment, 
see 38 C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability"), and the evidence indicating that there are 
other disabilities contributing to her employment 
difficulties, the Board finds that the effect of the 
Veteran's lumbosacral strain on her employment does not 
warrant referral for extraschedular consideration.  In 
addition, there is no evidence of frequent hospitalization 
related to the Veteran's lumbosacral strain; rather, the 
Veteran appears to have been hospitalized once, about four 
months prior to the February 2007 VA examination.  Moreover, 
there is otherwise no indication that the Veteran's symptoms 
have otherwise rendered impractical the application of the 
regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for any of the 
service-connected disabilities addressed herein is not 
warranted.  38 C.F.R. § 3.321(b)(1).

The Board has also considered the Veteran's hearing testimony 
and the written statements of the Veteran and her 
representative, including the pain and other symptoms that 
she suffers as a result of her lumbosacral spine disability.  
Lay witnesses are competent to testify as to symptoms capable 
of observation, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), and the Board has considered the Veteran's pain and 
other such symptoms in its analysis above.  However, lay 
witnesses are not competent to opine as to medical matters 
such as whether the severity of the Veteran's low back 
symptoms warrant a higher rating under the applicable 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

For the foregoing reasons, the claim for a rating higher than 
40 percent for lumbosacral strain with L4-5 disc bulge must 
be denied as to the entire appeal period.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to restoration of a 40 percent rating for 
lumbosacral strain with disc bulge at L4-5 from September 1, 
2005, is granted.

Entitlement to a rating higher than 40 percent for 
lumbosacral strain with disc bulge at L4-5 is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


